DETAILED ACTION

Notice of Non-Compliant Amendment
Applicants’ amendments to the claims filed May 17, 2022 are non-compliant.  As amended applicants’ claims filed May 17, 2022 are directed to an apparatus. The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, the claims are treated as outlined in MPEP § 821.03.
Applicants have received an action on the merits for claims directed to an article in the non-final rejection mailed January 19, 2022.  The claims as currently amended are directed to an invention that is independent or distinct from the invention originally claimed.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
The claims, as amended, are not so linked as to form a single general inventive concept with the originally filed claims under PCT Rule 13.1. 
Applicants’ amended claims filed May 15, 2022, and the originally filed claims do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
Even though the inventions of these groups require the technical feature of a band saw blade having a composition conforming to the compositional proportions of claim 5, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kubo (JP 2013136820A, herein referring to the English Translation dated 1/15/2022).  Kubo discloses a wear resistant steel which provides improved reliability and life of blade members such as band saws (top of pages 1 and 3), the steel undergoing a heat treatment (page 6, paragraph 5). A band saw blade formed of the steel of Kubo would be at least conform to the requirements of a monolithic band saw blade. While Kubo do not appear to disclose the exact proportions claimed, the proportions disclosed overlap those values claimed by applicants (page 2 paragraph 5, as well as, page 3, paragraph 3 - page 4, paragraph 3). One of ordinary skill in the art at the time of the invention would have found it obvious to select form the proportions disclosed by Kubo including those proportions which satisfy the presently claimed compositional requirements. (MPEP 2144.05 I). As advanced in the non-final rejection dated January 19. 2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-24 would be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on May 17, 2022, presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. There are no claims remaining readable on the elected invention because each claim is directed to a non-elected apparatus.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784